DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f) 

*	Examiner notes that none of the limitations of Claims 1-20 is interpreted under 35 USC ' 112 (f).
Claim Objections
*	The listed claims are objected to because of the following informalities: Claim 17 and intervening claims, in passim recite: “capable of …’ It has been held that the recitation that an element is " capable of " performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. Deleting instances of ‘capable of’ is suggested. Appropriate correction is required.
Claim Rejections - 35 USC § 112
*	The following is a quotation of 35 U.S.C. 112(b):

 (b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

*	Claims 1, 12, 17 and intervening claims are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor because it is not clear to the Examiner:
	What the nexus is in –“a syndrome bit generating circuit that is configured to receive the data bits from the first group of bumps and that is configured to implement a decoding scheme that exploits an error characteristic associated with the DDR transfer scheme at a defective bump in the first group of bumps to reduce the total number of required bumps in the second group of bumps”
-or
 “a parity bit generating circuit that is configured to receive the data bits and that is configured to implement an encoding scheme that reduces the total number of required bumps in the second group of bumps by taking advantage of a double data rate (DDR) error characteristic of a defective bump in the first group of bumps” in respective Claims 1, 12 as expressions, such as: “decoding/encoding scheme exploiting an error/DDR characteristics” fail to convey specific claim limitations, which leads to speculation as to what the scope of the claims is.
	It is also not clear to the Examiner what the nexus is in “detecting and correcting adjacent even and odd data bit errors at a defective microbump in the plurality of microbumps” in Claim 17 as microbumps had not been detected as being defective to thus require detecting and correcting of adjacent even and odd data bit errors.
	The intervening claims do not cure deficiencies in same Claims 1, 12, 17  intervening claims depend on, and thus inherit same deficiencies.
***
*	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, e.g.: (USPGPub No. 20200243486) discloses method for operating a data transfer device, at paras. 77-78, wherein “ FIG. 2 is a block diagram of memory system 100, which includes a memory circuit 101 formed on semiconductor substrate that is joined by wafer-bonding to controller circuit 102 formed on a second semiconductor substrate, according to one embodiment of the present invention. As shown in FIG. 2, memory circuit 101 includes memory arrays organized as memory banks 103-0, 103-1, . . . , 103-n and 103-(n+1). Control logic circuits 104-0, 104-1, . . . , 104-n and 104-(n+1) are associated respectively with memory banks 103-0, 103-1, . . . , 103-n and 103-(n+1) to provide control functions, such as address decoding and timing control for read, write and erase operation sequences. The data read from and to be written into a memory bank resides on internal data buses 106 and 107 respectively. Input/output circuit 105a steers the data from data bus 106 onto memory bus 110 or steers the data from memory bus 110 to data bus 107, as required. Memory bus 110 may be provided by numerous connector studs across the wafer-bond between memory circuit 101 and controller circuit 102. These studs may be formed, for example, by metallic copper. The operations of control logic circuits 104-0, 104-1, . . . , 104-n and 104-(n+1) and input/output circuit 105a are controlled by control signals 109, also driven from state machine 108 in controller circuit 102 over the studs across the wafer bond between memory circuit 102 and controller circuit 102
[0078] In controller circuit 102, input/output circuit 105b operates in a cooperative fashion with input/output circuit 105a in memory circuit 101 to coordinate signal flows across the studs of memory bus 110. In this example, memory bus 110 accommodates 64 data bits per bus cycle. FIG. 2 shows that controller circuit 102 includes state machine 108, data processing circuit (“data center”) 109 and external interface 111. External interface 111 may be, for example, a memory bus conforming to an industry standard, such as DDR4, DDRS and PCIe. For purposes of illustration only, data center 109 includes bus 112—which accommodates two 256-bit pages of data, together with a number of address and command bits—for communication over external interface 111. For data received from external bus 111 to be written into memory circuit 101, data center 109 encodes the incoming data into a number of error-correcting code bits (e.g., 536 bits from 512 bits of incoming data). In FIG. 2, 64 data bits are communicated over memory bus 110 each bus cycle. Other functions not illustrated in FIG. 2 may be carried out in data center 109. For example, data received from memory circuit 101 may be error-corrected according to the retrieved error correction codes, before being sent to a host device over external bus 111.”  
Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Guy J Lamarre/
Primary Examiner, Art Unit 2112